Name: 94/65/EC: Council Decision of 26 January 1994 appointing the members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: 1994-02-04

 Avis juridique important|31994D006594/65/EC: Council Decision of 26 January 1994 appointing the members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 Official Journal L 031 , 04/02/1994 P. 0029 - 0046 Finnish special edition: Chapter 1 Volume 3 P. 0088 Swedish special edition: Chapter 1 Volume 3 P. 0088 COUNCIL DECISION of 26 January 1994 appointing the members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (94/65/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the proposals made by the governments of the Member States, Whereas the Committee must consist of representatives of regional and local bodies, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions for the period 26 January 1994 to 25 January 1998. - as members, the persons listed by Member State in Annex I hereto, - as alternate members, the persons listed by Member State in Annex II hereto. Done at Brussels, 26 January 1994. For the Council The President Th. PANGALOS Katalogos ton melon tis Epitropis PerifereionPARARTIMA I Lista de los miembros del ComitÃ © de las Regiones Liste over medlemmerne af regionerne Liste der Mitglieder des Ausschusses der Regionen List of the members of the Committee of the Regions Liste des membres du ComitÃ © des rÃ ©gions Elenco dei membri del Comitato delle regioni Lijst van leden van het ComitÃ © van de regio's Lista dos membros do ComitÃ © das RegiÃ µes ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I Miembros / Medlemmer / Mitglieder / Meli / Members / Membres / Membri / Leden / Membros BELGIÃ  / BELGIQUE / BELGIEN De heer Jozef CHABERT De heer Norbert DE BATSELIER Monsieur Michel LEBRUN Monsieur Albert LIENARD Herr Joseph MARAITE Madame Laurette ONKELINX Monsieur Charles PICQUE De heer Johan SAUWENS Monsieur Guy SPITAELS De heer Luc VAN DEN BOSSCHE De heer Luc VAN DEN BRANDE De heer Hugo WECKX DANMARK Per KAALUND Amtsborgmester Poul CHRISTENSEN Amtsborgmester Knud ANDERSEN Amtsborgmester Henning TELLERUP Amtsborgmester Hilmar SOELUND Borgmester Helene LUND Byraadsmedlem Soeren ANDERSEN Viceborgmester Evan JENSEN Borgmester Jens Kramer MIKKELSEN Overborgmester DEUTSCHLAND Erwin TEUFEL Ministerpraesident des Landes Baden-Wuerttemberg Dr. Dieter SPOERI Wirtschaftsminister des Landes Baden-Wuerttemberg Dr. Thomas GOPPEL Bayerischer Staatsminister fuer Bundes- und Europaangelegenheiten Reinhold BOCKLET Bayerischer Staatsminister fuer Ernaehrung, Landwirtschaft und Forsten Dr. Herbert GUENTHER Staatsminister des Innern und fuer Europaangelegenheiten Joseph FISCHER Minister fuer Umwelt, Energie und Bundesangelegenheiten Juergen TRITTIN Minister fuer Bundes- und Europaangelegenheiten Udo MIENTUS Mitglied des Landtags Dr. h.c. Johannes RAU Ministerpraesident des Landes Nordrhein-Westfalen Dr. Manfred DAMMEYER Mitglied des Landtags Peter RADUNSKI Senator fuer Bundes- und Europaangelegenheiten des Landes Berlin Dr. Hans Otto BRAEUTIGAM Justizminister und Beauftragter fuer Bundesangelegenheiten und Europa des Landes Brandenburg Klaus WEDEMEIER Praesident des Senats, Buergermeister und Senator fuer kirchliche Angelegenheiten Prof. Dr. Erhard RITTERSHAUS Zweiter Buergermeister und Praeses der Wirtschaftsbehoerde Herbert HELMRICH Minister fuer Justiz, Bundes- und Europaangelegenheiten des Landes Mecklenburg-Vorpommern Florian GERSTER Minister fuer Bundesangelegenheiten und Europa des Landes Rheinland-Pfalz Oskar LAFONTAINE Ministerpraesident des Saarlandes Dr. Guenter ERMISCH Bevollmaechtigter des Freistaates Sachsen fuer Bundes- und Europaangelegenheiten beim Bund Staatssekretaer Dr. Cristoph BERGNER Ministerpraesident des Landes Sachsen-Anhalt Gerd WALTER Minister fuer Bundes- und Europaangelegenheiten des Landes Schleswig-Holstein Christine LIEBERKNECHT Ministerin fuer Bundes- und Europaangelegenheiten Dr. Gerhard GEBAUER Oberbuergermeister der Stadt Villingen-Schwenningen Otto NEUKUM Landrat des Kreises Bamberg Hans EVESLAGE Buergermeister der Gemeinde Barssel ELLAS k. Leonidas KOYRIS Dimarchos Athinaion, Proedros KEDKE k. Konstantinos KOSMOPOYLOS Dimarchos Thessalonikis k. Andreas KARAVOLAS Dimarchos Patras k. Konstantinos KLIRONOMOS Dimarchos Irakleioy k. Eleftherios ATHANASIADIS Dimarchos Kavalas k. Dimitris EFSTATHIADIS Dimarchos Argyroypolis Proedros GEDKNA k. Thrasyvoylos LAZARIDIS Dimarchos Kalamarias k. Paraskevas KOYKOYLOPOYLOS Dimarchos Kozanis k. Filippos AMOIRIDIS Dimarchos Xanthis k. Konstantinos PAPASTERGIOY Dimarchos Trikalon Grammateas KEDKE ka Vera NIKOLAIDOY Dimarchos Nikaias k. Christos PALAIOLOGOS Dimarchos Leivadias ESPAÃ A Excmo. Sr. D. JosÃ © Antonio ARDANZA GARRO Presidente del Gobierno Vasco Muy Honorable Sr. Jordi PUJOL I SOLEY Presidente de la Generalidad de CataluÃ ±a Excmo. Sr. D. Manuel FRAGA IRIBARNE Presidente de la Junta de Galicia Excmo. Sr. D. Manuel CHAVES GONZÃ LEZ Presidente de la Junta de AndalucÃ ­a Excmo. Sr. D. Antonio RamÃ ³n TREVÃ N LOMBÃ N Presidente del Principado de Asturias Excmo. Sr. D. Juan HORMAECHEA CAZÃ N Presidente de la DiputaciÃ ³n Regional de Cantabria Excmo. Sr. D. JosÃ © Ignacio PÃ REZ SÃ ENZ Presidente del Gobierno de la Rioja Excma. Sra. Da. MarÃ ­a Antonia MARTÃ NEZ GARCÃ A Presidenta de la RegiÃ ³n de Murcia Muy Honorable Sr. D. Joan LERMA Y BLASCO Presidente de la Generalidad Valenciana Excmo. Sr. D. JosÃ © MARCO BERGÃ S Presidente de la DiputaciÃ ³n General de AragÃ ³n Excmo. Sr. D. JosÃ © BONO MARTÃ NEZ Presidente de la Junta de Comunidades de Castilla-La Mancha Excmo. Sr. D. Manuel Antonio HERMOSO ROJAS Presidente del Gobierno de Canarias Excmo. Sr. D. Juan Cruz ALLI ARANGUREN Presidente del Gobierno de Navarra Excmo. Sr. D. Juan Carlos RODRÃ GUEZ IBARRA Presidente de la Junta de Extremadura Muy Honorable Sr. Gabriel CAÃ ELLAS I FONS. Presidente del Gobierno Balear Excmo. Sr. D. JoaquÃ ­n LEGUINA HERRÃ N Presidente de la Comunidad de Madrid Excmo. Sr. D. Juan JosÃ © LUCAS JIMÃ NEZ Presidente de la Junta de Castilla y LeÃ ³n Ilmo. Sr. D. Francisco J. VÃ ZQUEZ VÃ ZQUEZ Alcalde del Ayuntamiento de La CoruÃ ±a Excmo. Sr. D. Pasqual MARAGALL I MIRA Alcalde del Ayuntamiento de Barcelona Ilmo. Sr. D. Herminio TRIGO AGUILAR Alcalde del Ayuntamiento de CÃ ³rdoba Excmo. Sr. D. JosÃ © MarÃ ­a Ã LVAREZ DEL MANZANO Y LÃ PEZ DEL HIERRO Alcalde del Ayuntamiento de Madrid FRANCE M. Blaise ALDO Vice-prÃ ©sident du conseil rÃ ©gional de la Guadeloupe Conseiller gÃ ©nÃ ©ral du canton de Sainte-Anne II M. Jean BAGGIONI PrÃ ©sident du conseil exÃ ©cutif de l'assemblÃ ©e de Corse Conseiller gÃ ©nÃ ©ral du canton de San Martino Di Lota Maire de Ville-de-Pietrabugno (Haute-Corse) M. Jacques BLANC DÃ ©putÃ © PrÃ ©sident du conseil rÃ ©gional Languedoc-Roussillon Maire de la Canourgue (LozÃ ¨re) M. Yvon BOURGES SÃ ©nateur PrÃ ©sident du conseil rÃ ©gional de Bretagne (Ille-et-Vilaine) M. Patrick BRAOUEZEC DÃ ©putÃ © Maire de Saint-Denis (Seine-Saint-Denis) M. Louis de BROISSIA DÃ ©putÃ © Vice-prÃ ©sident du conseil gÃ ©nÃ ©ral de la CÃ ´te-d'Or M. Marc CENSI PrÃ ©sident du conseil rÃ ©gional Midi-PyrÃ ©nÃ ©es Maire de Rodez (Aveyron) M. Pierre CHANTELAT PrÃ ©sident du conseil rÃ ©gional de Franche-ComtÃ © (Doubs) M. Bernard FRAU Conseiller rÃ ©gional de Haute-Normandie Maire de Grand-Couronne (Seine-Maritime) M. RenÃ © GARREC DÃ ©putÃ © PrÃ ©sident du conseil rÃ ©gional de Basse-Normandie (Calvados) Madame Claude du GRANDRUT Vice-prÃ ©sident du conseil rÃ ©gional de Picardie (Somme) M. Olivier GUICHARD DÃ ©putÃ © PrÃ ©sident du conseil rÃ ©gional des Pays-de-la-Loire Maire de La Baule-Escoublac (Loire-Atlantique) M. Pierre-RÃ ©my HOUSSIN DÃ ©putÃ © PrÃ ©sident du conseil gÃ ©nÃ ©ral de la Charente Maire de Baignes-Sainte-Radegonde M. Roland HUGUET SÃ ©nateur PrÃ ©sident du conseil gÃ ©nÃ ©ral du Pas-de-Calais Maire d'Isbergues M. Jean-Louis JOSEPH Conseiller rÃ ©gional Provence-Alpes-CÃ ´te-d'Azur Maire de la Bastidonne (Vaucluse) M. Jean KALTENBACH PrÃ ©sident du conseil rÃ ©gional de Champagne-Ardennes Maire d'Eurville-Bienville (Haute-Marne) M. Philippe LABEYRIE SÃ ©nateur Maire de Mont-de-Marsan (Landes) M. Michel LAFAY Maire de Sancergues (Cher) M. Philippe LEROY PrÃ ©sident du conseil gÃ ©nÃ ©ral de la Moselle Conseiller rÃ ©gional de Lorraine Maire de Vic-sur-Scille (Moselle) M. Charles MILLON DÃ ©putÃ © PrÃ ©sident du conseil rÃ ©gional RhÃ ´ne-Alpes Maire de Belley (Ain) M. Roland NUNGESSER DÃ ©putÃ © Maire de Nogent-sur-Marne (Val-de-Marne) M. Jean-Claude PEYRONNET PrÃ ©sident du conseil gÃ ©nÃ ©ral de la Haute-Vienne Adjoint au maire de Chalus M. Jean PRORIOL DÃ ©putÃ © Vice-prÃ ©sident du conseil rÃ ©gional d'Auvergne Maire de Beauzac (Haute-Loire) M. Jean-Jacques WEBER DÃ ©putÃ © PrÃ ©sident du conseil gÃ ©nÃ ©ral du Haut-Rhin Maire de SausheimIRELAND Councillor Aodh FLYNN Chairman of Leitrim County Council Councillor Betty COFFEY Member of Dublin County Council Councillor Mary FREHILL Member of Dublin Corporation Councillor Jimmy O'LOUGHLIN Member of Kildare County Council Councillor Patrick MOYLAN Member of Offaly County Council Councillor Tony McKENNA Member of Tipperary (NR) County Council Councillor Deirdre BOLGER Chairman of General Council of County Councils and Member of Wexford County Council Councillor Frank NASH Member of Cork Corporation Councillor Sean O'NEACHTAIN Chairman of Udaras na Gaeltachta and Member of Galway County Council ITALIA Dr. Tarcisio ANDREOLLI Presidente della Regione Trentino-Alto Adige Dr. Antonello CABRAS Presidente della Regione Sardegna On. Franco MARTINO Presidente della Regione Sicilia Dr. Pietro FONTANINI Presidente della Regione Friuli-Venezia Giulia Dr. Dino VIERIN Presidente della Regione Valle d'Aosta Dr. Guido RHODIO Presidente della Regione Calabria Dr. Vincenzo del COLLE Presidente della Regione Abruzzo Dr. Giovanni GRASSO Presidente della Regione Campania Dr. Giorgio PASETTO Presidente della Regione Lazio Dr. Vannino CHITI Presidente della Regione Toscana Dr.ssa Fiorella GHILARDOTTI Presidente della Regione Lombardia Dr. Giampaolo BRIZIO Presidente della Regione Piemonte Prof. Marcello PANETTONI Presidente della Provincia di Perugia Dr. Luis DURNWALDER Componente di diritto. Bolzano Dr. Luigi RICCA Presidente della Provincia di Torino Dr. Domenico RICCHIUTI Presidente della Provincia di Bari Dr. Luigi SILEONI Presidente della Provincia di Macerata On. Francesco RUTELLI Sindaco di Roma Dr. Marco FORMENTINI Sindaco di Milano Dr. Walter VITALI Sindaco di Bologna On. Antonio BASSOLINO Sindaco di Napoli On. Enzo BIANCO Sindaco di Catania Dr. Sergio CORTOPASSI Sindaco di Pisa Ing. Francesco Saverio ACITO Sindaco di Matera LUXEMBOURG M. Jean ASSELBORN Conseiller communal de la commune de Steinfort M. LÃ ©on BOLLENDORFF Conseiller communal de la ville de Luxembourg Mme Anne BRASSEUR Ã chevin de la ville de Luxembourg M. Norbert KONTER Bourgmestre de la ville de Grevenmacher M. Carlo MEINTZ Conseiller communal de la commune de Walferdange M. FranÃ §ois SCHAACK Bourgmestre de la ville d'Esch-sur-Alzette NEDERLAND Drs. W. H. APOTHEKER Burgemeester van Leeuwarden Mevrouw A. BRANDENBURG-VOGELZANG Gedeputeerde van de provincie Friesland Mevrouw A. van DOK-van WEELE Burgemeester van Velsen Drs. W. T. van GELDER Commissaris van de Koningin in de provincie Zeeland Mr. A. Ph. HERTOG Gedeputeerde van de provincie Overijssel Mr. P. J. I. M. HOUBEN Burgemeester van Maastricht Drs. J. de LANGE Gedeputeerde van de provincie Noord-Holland Prof. drs. W. LEMSTRA Burgemeester van Hengelo Dr. J. M. LINTHORST Wethouder van Rotterdam Mr. S. PATIJN Commissaris van de Koningin in de provincie Zuid-Holland Mr. P. ROSCAM ABBING Burgemeester van Rijswijk Drs. C. E. M. de WAAL Gedeputeerde van de provincie Limburg PORTUGAL Dr. Joao Bosco MOTA AMARAL Dr. Alberto Joao CARDOSO GONÃ ALVES JARDIM Dr. Fernando GOMES Dr. Joaquim BARBOSA FERREIRA COUTO Joaquim Manuel dos SANTOS VAIRINHOS Dr. Jorge LACAO COSTA Dr. Jorge Fernando BRANCO DE SAMPAIO Dr. JosÃ © Vieira de CARVALHO Dr. CÃ ©sar Augusto VILA FRANCA Dr. Isaltino AFONSO MORAIS Dr. Artur RYDER TORRES PEREIRA Eng º Joao Carlos DURAO LOPES SARAIVA UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Councillor Simon DAY Devon County Council Lady (Elizabeth) ANSON DL JP (Councillor) Waverley District Council Sir Peter BOWNESS CBE DL (Councillor) London Borough of Croydon Councillor Colin WARBRICK CBE Trafford Metropolitan Borough Council Councillor Christopher PENN Suffolk County Council Councillor Toby HARRIS London Borough of Haringey Councillor Albert BORE Birmingham Metropolitan Borough Council Councillor Josie FARRINGTON Lancashire County Council Councillor George GILL Gateshead Metropolitan Borough Council Councillor Dennis PETTITT Nottinghamshire County Council Councillor Janet SILLETT Norwich District Council Councillor Graham TOPE London Borough of Sutton Councillor David BELOTTI East Sussex County Council Councillor Roy CROSS Richmondshire District Council Councillor Charles GRAY Strathclyde Region Councillor Rosemary McKENNA Cumbernauld and Kilsyth District Councillor Brian MEEK Edinburgh District Councillor Duncan McPHERSON Highland Region Councillor Daniel COFFEY JP Kilmarnock and Loudoun District Councillor John EVANS Rhymney Valley District Council Lord (Lloyd) KENYON (Councillor) Wrexham Borough Council Councillor Eurig WYN Gwynedd County Council Councillor Reg EMPEY Lord Mayor of Belfast Councillor Dennis HAUGHEY Cookstown Borough Council PARARTIMA II ANEXO II - BILAG II - ANHANG II - - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II Suplentes / Suppleanter / Stellvertreter / Anaplirotes / Alternates / SupplÃ ©ants / Supplenti / Plaatsvervangende leden / Suplentes BELGIÃ  / BELGIQUE / BELGIEN Monsieur William ANCION De heer Stefaan DE CLERCK De heer Rufin GRIJP De heer Lode HANCKE De heer Theo KELCHTERMANS Monsieur AndrÃ © KRUPA De heer Herman SUYKERBUYK Monsieur Jean-Louis THYS Madame Nathalie de T'SERCLAES Monsieur Jean-Claude VAN CAUWENBERGHE De heer Paul VAN GREMBERGEN De heer Louis VANVELTHOVEN DANMARK Soeren MADSEN Amtsborgmester Bente NIELSEN Amtsraadsmedlem Kresten PHILIPSEN Amtsborgmester Poul Erling CHRISTENSEN Amtsborgmester Thorkild SIMONSEN Borgmester Kjeld RASMUSSEN Borgmester Elna Fjord NIELSEN Viceborgmester Else KOEBSTRUP Viceborgmester John WINTHER Borgmester DEUTSCHLAND Dr. Fritz HOPMEIER Praesident des Landtags des Landes Baden-Wuerttemberg Dr. Alfred GEISEL Vizepraesident des Landtags des Landes Baden-Wuerttemberg Johann BOEHM Staatssekretaer im Staatsministerium fuer Bundes- und Europaangelegenheiten Dr. Otto WIESHEU Bayerischer Staatsminister fuer Wirtschaft und Verkehr Heinz FROMM Staatssekretaer im Hessischen Ministerium des Innern und fuer Europaangelegenheiten Ulrike RIEDEL Staatssekretaerin im Hessischen Ministerium fuer Umwelt, Energie und Bundesangelegenheiten Frank EBISCH Staatssekretaer fuer Bundes- und Europaangelegenheiten Brigitte JANKOWSKI Buergermeisterin der Gemeinde Bomlitz Wolfgang CLEMENT Minister fuer besondere Aufgaben und Chef der Staatskanzlei des Landes Nordrhein-Westfalen Norbert GILTJES Mitglied des Landtags Dr. Hildegard BOUCSEIN Staatssekretaerin fuer Bundes- und Europaangelegenheiten Dr. Juergen LINDE Chef der Staatskanzlei Staatssekretaer Dr. Andreas FUCHS Chef der Senatskanzlei Staatsrat Dr. Thomas MIROW Chef der Staatskanzlei Senator Wilhelm STAUDACHER Bevollmaechtigter des Landes Mecklenburg-Vorpommern beim Bund Staatssekretaer Prof. Dr. Wolfgang RUMPF Staatssekretaer fuer Europafragen Rheinhold KOPP Minister fuer Wirtschaft und Europabeauftragter des Saarlandes Guenter MEYER Chef der Staatskanzlei Staatssekretaer Dr. Horst SCHNELLHARDT Mitglied des Landtags Peer STEINBRUECK Minister fuer Wirtschaft, Technik und Verkehr des Landes Schleswig-HolsteinDr. Volker GERISCH Staatssekretaer im Ministerium fuer Bundes- und Europaangelegenheiten Dr. Heiner BERGER Oberstadtdirektor der Stadt Aachen Gerhard BOEKEL Landrat des Lahn-Dill-Kreises Walter FRONEBERG Oberbuergermeister der Stadt Wetzlar ELLAS k. Ilias SKALAIOS Antidimarchos Athinaion k. Andreas OIKONOMIDIS Dimarchos Kastorias k. Ioannis VAINAS Dimarchos Agrinioy k. Theodoros GEORGAKIS Dimarchos Ilioypolis k. Chrysanthos SARLIS Dimarchos Kerkyras k. Periklis PAPAPETROY Dimarchos Elefsinas k. Nikolaos ZORMPALAS Antidimarchos Ioanninon k. Vasileios KOKKOTAS Dimarchos Naxoy k. Nikolaos KOYKOYRAVAS Dimarchos Alexandroypolis k. Konstantinos POGKAS Dimarchos Lavrioy k. Georgios KOSMOPOYLOS Dimarchos Archaias Olympias ka Maria BOYRNOY Antidimarchos Mytilinis ESPAÃ A Excmo. Sr. D. Karmelo SAÃ NZ DE LA MAZA ARROLA Secretario de la Presidencia del Gobierno Vasco Sr. D. Joan VALLVÃ  I RIBERA Comisionado para Actuaciones Exteriores de la Generalidad de CataluÃ ±a Ilmo. Sr. D. Juan RODRÃ GUEZ YUSTE Director General de PlanificaciÃ ³n y Relaciones con la CE Ilma. Sra. Da. Isabel DE HARO ARAMBERRI Directora General de Asuntos Comunitarios Ilma. Sra. Da. MarÃ ­a Antonia FERNÃ NDEZ FELGUEROSO Consejera de Interior y Administraciones PÃ ºblicas de la Comunidad AutÃ ³noma del Principado de Asturias Excmo. Sr. D. JosÃ © RamÃ ³n RUIZ MARTÃ NEZ Consejero de la Presidencia de la Comunidad AutÃ ³noma de Cantabria Excma. Sra. Da. Elvira BORONDO MORA Vicepresidenta del Gobierno de la Rioja Excmo. Sr. D. Enrique AMAT VICEDO Vicepresidente de la RegiÃ ³n de Murcia Honorable Sr. D. Luis BERENGUER FÃ STER Consejero de AdministraciÃ ³n PÃ ºblica de la Comunidad Valenciana Excmo. Sr. D. RamÃ ³n TEJEDOR SANZ Consejero de Presidencia y Relaciones Institucionales de la Comunidad AutÃ ³noma de AragÃ ³n Ilmo. Sr. D. Francisco PARDO PIQUERAS Director General de Relaciones Institucionales Ilmo. Sr. D. Isidoro SÃ NCHEZ GARCÃ A Viceconsejero de Relaciones Institucionales de la Comunidad AutÃ ³noma de Canarias Ilmo. Sr. D. Miguel SANZ SESMA Vicepresidente del Gobierno de Navarra Excmo. Sr. D. RamÃ ³n ROPERO MANCERA Vicepresidente de la Junta de Extremadura Honorable Sra. Da. Rosa ESTARÃ S FERRAGUT Vicepresidenta del Gobierno Balear Excmo. Sr. D. Agapito RAMOS CUENCA Consejero de Presidencia de la Comunidad de Madrid Excmo. Sr. D. CÃ ©sar HUIDOBRO DÃ EZ Consejero de Presidencia y AdministraciÃ ³n Territorial de la Comunidad AutÃ ³noma de Castilla y LeÃ ³n Ilmo. Sr. D. Miguel Angel PINO MENCHÃ N Presidente de la DiputaciÃ ³n Provincial de Sevilla Ilma. Sra. Da. Clementina RÃ DENAS VILLENA Presidenta de la DiputaciÃ ³n Provincial de Valencia Ilmo. Sr. D. Francisco TOMEY GÃ MEZ Presidente de la DiputaciÃ ³n Provincial de Guadalajara Ilma. Sra. Da. Rita BARBERÃ  NOLLA Alcaldesa del Ayuntamiento de Valencia FRANCE M. Jean ARTHUIS SÃ ©nateur PrÃ ©sident du conseil gÃ ©nÃ ©ral de la Mayenne Maire de ChÃ ¢teau-Gontier Madame Jeanine BARDOU PrÃ ©sident du conseil gÃ ©nÃ ©ral de la LozÃ ¨re Maire de Chanac-le-Villard M. Jean-FranÃ §ois BAZIN PrÃ ©sident du conseil rÃ ©gional de Bourgogne Ajdoint au maire de Dijon (CÃ ´te-d'Or) Madame Marie-Christine BLANDIN PrÃ ©sident du conseil rÃ ©gional Nord-Pas-de-Calais (Nord) M. Maurice CHARRIER Conseiller gÃ ©nÃ ©ral du canton de Vaulx-en-Velin (RhÃ ´ne) Maire de Vaulx-en-Velin M. Maurice DOUSSET DÃ ©putÃ ©, prÃ ©sident du conseil rÃ ©gional du Centre Maire de Lutz-en-Dunois (Eure-et-Loir) M. Jean-Pierre DUPONT PrÃ ©sident du conseil gÃ ©nÃ ©ral de la CorrÃ ¨ze Maire de Bort-les-Orgues Madame Ivane EYMIEU Vice-prÃ ©sident du conseil rÃ ©gional de Provence-Alpes-CÃ ´te-d'Azur (Bouches-du-RhÃ ´ne) M. Alain GOLDFEIL Conseiller rÃ ©gional d'Auvergne Maire de Mauriac (Cantal) Madame Marie-ThÃ ©rÃ ¨se HERMANGE Conseiller rÃ ©gional d'Ã le-de-France Conseiller de Paris, adjoint au maire de Paris M. Alex HOW CHOONG Conseiller rÃ ©gional de la RÃ ©union M. Charles JOSSELIN DÃ ©putÃ ©, prÃ ©sident du conseil gÃ ©nÃ ©ral des CÃ ´tes-d'Armor, Maire de Pleslin-Trigavou M. Jean-Philippe LACHENAUD Vice-prÃ ©sident du conseil rÃ ©gional d'Ã le-de-France PrÃ ©sident du conseil gÃ ©nÃ ©ral du Val-d'Oise M. Jean-Claude LAMANT DÃ ©putÃ ©, maire de Laon (Aisne) M. Jean-Jacques LASSERRE Vice-prÃ ©sident du conseil rÃ ©gional d'Aquitaine, Conseiller gÃ ©nÃ ©ral du canton de Bidache Adjoint au maire de Bidache (PyrÃ ©nÃ ©es-Atlantiques) M. Yves LESSARD Conseiller rÃ ©gional de Basse-Normandie Conseiller gÃ ©nÃ ©ral du canton de Caen 6 (Calvados) M. Marcel LHOMME Vice-prÃ ©sident du conseil rÃ ©gional Poitou-Charentes (Charente) M. Roger MAS Maire de Charleville-MÃ ©ziÃ ¨res (Ardennes) M. Robert NAUDI PrÃ ©sident du conseil gÃ ©nÃ ©ral de l'AriÃ ¨ge Maire de Tarascon-sur-AriÃ ¨ge M. JÃ ©rÃ ´me POLVERINI Conseiller gÃ ©nÃ ©ral du canton de Figari Maire de Pianottoli-Caldarello Membre du conseil exÃ ©cutif de Corse (Corse-du-Sud) M. Antoin RUFENACHT DÃ ©putÃ ©, prÃ ©sident du conseil rÃ ©gional de Haute-Normandie (Seine-Maritime) M. Robert SCHWINT Maire de BesanÃ §on (Doubs) M. Guy VATTIER Vice-prÃ ©sident du conseil rÃ ©gional de Lorraine Conseiller gÃ ©nÃ ©ral du canton de Briey (Meurthe-et-Moselle) Maire de Briey M. Jean WALINE Conseiller rÃ ©gional d'Alsace, conseiller gÃ ©nÃ ©ral du canton de Strasbourg IV (Bas-Rhin) IRELAND Councillor Betty BELL Member of Louth County Council Councillor Olga BENNETT Member of Dublin Corporation Councillor Seamus MURRAY Member of Meath County Council Councillor Jimmy COYLE Member of Longford County Council Councillor Frank PRENDERGAST Member of Limerick Corporation Councillor Susan MEAGHER Chairman of Tipperary (SR) County Council Councillor Annette McNAMARA Member of Cork County Council Councillor Tom COSTELLO Member of Galway Corporation Councillor Paddy BURKE Member of Mayo County Council ITALIA Dr. Benedetto BARRANU Assessore Programmazione presso la Regione Sardegna Dr. Roberto LOUVIN Assessore Pubblica Istruzione presso la Regione Valle d'Aosta Dr. Matteo GRAZIANO Assessore alla presidenza presso la Regione Sicilia Prof. Sergio CECCOTTI Assessore alle autonomie locali e affari comunitari presso la Regione Friuli-Venezia Giulia Dr. Gianni BAZZANELLA Presidente della Provincia autonoma di Trento Dr. Antonio BOCCIA Presidente della Regione Basilicata Dr. Vito SAVINO Presidente della Regione Puglia Dr. Gaetano RECCHI Presidente della Regione Marche Dr. Luigi di BARTOLOMEO Presidente della Regione Molise Dr. Pierluigi BERSANI Presidente della Regione Emilia-Romagna Dr. Giuseppe PUPILLO Presidente della Regione Veneto Dr. Edmondo FERRERO Presidente della Regione Liguria Dr. Claudio CARNIERI Presidente della Regione Umbria Dr. Giancarlo BOLOGNINI Componente di diritto. Bolzano Dr. Severino DEL BALZO Presidente della Provincia di Latina Dr.ssa Monica MARCOLINI Presidente della Provincia di Gorizia Dr. Federico CAREDDA Presidente della Provincia di Nuoro Dr. Gilberto VALERI Presidente della Provincia di Vercelli Dr. Valentino CASTELLANI Sindaco di Torino Dr. Giuseppe FIORONI Sindaco di Viterbo Dr. Raimondo FASSA Sindaco di Varese Dr. Gaetano GIUA Sindaco di Cagliari Dr. Angelo ROMANO Sindaco di Avellino Dr. Renato GALEAZZI Sindaco di Ancona LUXEMBOURG M. FranÃ §ois BILTGEN Conseiller communal de la ville d'Esch-sur-Alzette M. AndrÃ © BIVER Bourgmestre de la ville de Wiltz M. Guillaume BOURG Ã chevin de la ville de Luxembourg M. Nicolas EICKMANN Bourgmestre de la ville de Differdange M. Marcel ERPELDING Bourgmestre de la commune de Mersch M. Ã douard JUNCKER Bourgmestre de la ville d'Ettelbruck NEDERLAND Mr. M. E. J. M. JAGER Burgemeester van Wageningen Mr. J. J. L. PASTOOR Gedeputeerde van de provincie Drenthe Mr. dr. A. A. L. G. M. KESSEN Burgemeester van Hulst Dr. J. C. TERLOUW Commissaris van de Koningin in de provincie Gelderland Mr. D. H. KOK Gedeputeerde van de provincie Utrecht Drs. E. van THIJN Burgemeester van Amsterdam Mevrouw J. G. KRAAIJEVELD-WOUTERS Burgemeester van Hilversum De heer B. G. WESTERINK Wethouder van Groningen Drs. J. LAAN Burgemeester van Nieuwegein De heer J. C. J. LAMMERS Commissaris van de Koningin in de provincie Flevoland Drs. M. L. de MEIJER Gedeputeerde van de provincie Groningen Drs. L. J. J. van NISTELROOIJ Gedeputeerde van de provincie Noord-BrabantPORTUGAL Dr. Rolando LALANDA GONÃ ALVES Dr. JosÃ © Agostinho PEREIRA DE GOUVEIA Eng. Francisco SOARES MESQUITA MACHADO Dr. JÃ ºlio MEIRINHOS SANTANA Dr. JosÃ © Carlos das DORES ZORRINHO Dr. JosÃ © de SAMPAIO LOPES Manuel da MATA DE CÃ CERES Eng º Ã lvaro da COSTA MOTA Dr. Fernando CARVALHO RUAS Eng º Afonso LEMOS PROENÃ A Jacinto de SOUSA LOPES CORREIA Pedro Alberto CORREIA ANDRADE CANÃ RIO UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Councillor John MORGAN OBE Test Valley District Council Councillor Doreen FLEMING OBE Fenland District Council Councillor Fraser MITCHELL Solihull Metropolitan Borough Council Councillor Elgar JENKINS OBE Bath District Council Councillor Paul WHITE Essex County Council Councillor John BATTYE Oldham Metropolitan Borough Council Councillor Hedley SALT Barnsley Metropolitan Borough Council Councillor Kenneth BODFISH East Sussex County Council Councillor Ian SWITHINBANK Northumberland County Council Councillor Sally POWELL London Borough of Hammersmith and Fulham Councillor Peter SOULSBY Leicester District Council Councillor Peter COCKS CBE Cornwall County Council Councillor Tony PRIOR South Somerset District Council Councillor Milner WHITEMAN Bridgnorth District Council Councillor Keith GEDDES Lothian Region Councillor Jean McFADDEN Glasgow District Councillor Marcus HUMPHREY Grampian Region Councillor Peter PEACOCK Highland Region Councillor Clive SNEDDON North East Fife District Councillor Keith GRIFFITHS Gwent County Council Councillor Bill HUGHES Swansea City Council Councillor Jill EVANS Rhondda Borough Council Councillor Simpson GIBSON Ards Borough Council Alderman Sean NEESON Mayor of Carrickfergus